Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 17, 19-22, 25, 27 and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by. Morrill et al (Pat. Doc. 2016/0107312 A1); (of record) hereinafter Morrill et al.
The teaching of Morrill et al is provided below.

  : The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15, 16, 18, 23, 24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morrill et al. (of record)
 	Morrill et al teach an automated management data canter which includes electronic devices (510. S55) in a data canter, a system which operates a plurality of data center server devices (510, 555) that define a particular amount of computing power of a data center, the plurality of data center server devices (510, 555} supported in a plurality of server racks (540) positioned in a frame assembly that includes a plurality of bays defined along a lenthwise dimension of the frame assembly, the plurality of bays arranged in a plurality of stacked layers, the plurality of stacked layers including at least a first layer of bays including computing and cooling layers/equiprnent and a second layer of bays including a network of layer/switches positioned vertically above the first layer of bays, the plurality of server racks (540) positioned in at least one of the bays of the first or second layers of bays (see figure 5). determining that at least one of the plurality of operating data center server devices (540) requires a maintenance operation (see  paras. (0088)-(0087); Figure 7A; see also paragraph (O034)), based on the determination, operating an automated service machine (560) to move to a location in the data center that is adjacent to the at least one data center server device (see paragraphs ((0088)-{OO90); figure 7A; see also paragraph (OO36); and performing the maintenance operation on the at least one data center server device (540) with the automated service machine (560; see paragraph (0091); figure 7A, see also paragraph [0034)),  The differences between  the teaching of Morrill et al  and 
An automated service device i.e. a robot which can move  through a human occupiable aisle which  is between two rows of server racks  wherein the aisle includes a  cold air aisle that is receiving a cooling air flow from one or more cooling units or (2)  operating the automated service machine (robot) to move to another location in the data center, adjusting the vertical level of at least a portion of the automated service  machine relative to a floor of the data center and deploying at least one new server rack or data center service device into a particular bay of the frame assembly at the other location and operating the automated service machine (robot) without a human operator. Each of these aforementioned limitations are within the skill of a POSITA and therefore are held to have been obvious in view of Morrill et al
 Claims 11, 12, 17, 19 and 20 are further rejected under 35 U.S.C. 102 (a) (1) as being anticipated by. Jau et al (Pat. Doc. 2015/0232273 A1); (of record) hereinafter Jau et al.
The teaching of Jau et al is provided below.

Claims 13-16, 18 and 21-30 are further rejected under 35 U.S.C. 103 as being unpatentable over Jau et al. (of record)
Jau et al teach a robotic vehicle, a data center and a method for maintaining the data center. The robotic vehicle includes a moving apparatus, a robotic arm, a network module and a processor, The network module receives a network packet and the processor generates the rack location and the component location according to the network packet. The processor controls the moving apparatus to move to the rack location and controls the robotic arm too move to the component location and replace a failed component. (Cf. abstract). Additionally Jau et al teach what is 





    PNG
    media_image1.png
    466
    377
    media_image1.png
    Greyscale
                                                                                  
             It would have been obvious to provide a data center system including a plurality of data center server devices that define a data center with the data center service devices supported in a plurality of service racks positioned in a frame assembly that includes a plurality of bays defined along a lengthwise dimension of the frame assembly (Cf. Fig 3 Jau et al), an automated service machine (robot (13)) configured to couple to at least one of the plurality of data center service devices, (Cf. page 2 & Figs. 2-3) a control system (Cf. Figs. 1-2) including one or more hardware processors(12, 43, 134) and configured to perform operations including determining that at least one or more of the plurality of operating data center server devices requires a maintenance operation, 
As applied to Claims 13, 14, 21 and 22 inasmuch as Jau et al teach that robotic vehicle (13) can/does service rack servers (11) through a central management system (12) and Jau et al discloses nothing about how the data center service device (server) is positioned in a frame or in a bay and it is common/well known to provide vertically placed servers and therefore if a robotic vehicle or automated service machine so that the latter can complete its job i.e. replace a defective service machine the robotic vehicle has to vertically adjust the end effect (gripper) of the automated service machine.  Therefore the limitations recited in said Claims 13, 14, 21, 22 it would have been obvious in view of Jau et al.  As further applied to Claims 15.16, 23, 24 and 29 although Jau et al disclosed nothing with respect to the recitations in these claims nevertheless when there are services in a data center there will be aisles defined between two rows server racks where personnel can traverse and there also will exist cooling means so that the servers can be properly maintained.  Each data center would have this configuration and this is well-known. The automated service machine (robot) taught by Jau et al would have been able to traverse in the aisles defined between two rows of server racks wherein humans could traverse and where cooling airflow from one or more cooling units were positioned in one or more bays of the two frame assemblies because the automated service machine (robot) that is taught by Jau et al is held to be sophisticated to the extent that it could perform the actions which would be required as recited in Claims .
Claims 11-14, 17-22, 25, 27 and 28 are further rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Prasse (Pat. No. 7,725,212 B2) (of record); hereinafter Prasse.
The teaching of Prasse is provided below
Claims 15, 16, 23, 24, 26, 29 and 30 are further rejected under 35 U.S.C. 103 as being unpatentable over Prasse (of record).
 Prasse teaches a datacenter with automated robotic maintenance.  A plurality of computer systems disposed at different locations with each system including a cabinet rack and a plurality of system cell units disposed therein for operation of the corresponding computer system, a robotic vehicle operative to move to each of the cabinet racks of the plurality and to perform maintenance on the system cell units thereof and a central management station operative to communicate  with the plurality of computer systems to determine an occurrence of a maintenance event for the system cell unit of the computer systems and operative to direct the robotic vehicle  to the cabinet rack of the one computer system and to perform maintenance on the system cell unit in accordance with the maintenance event. (Cf. abstract). Additionally Prasse teaches a data center (10) that includes a plurality of computer server systems (S1-S4) Each computer system includes a cabinet rack of cell/memory units and a robotic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      /CARL J ARBES/                 Primary Examiner, Art Unit 3729                                                                                                                                                                                                                                                                                              .